Citation Nr: 1426108	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  04-31 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for service-connected right knee chondromalacia patella (rated as instability).  

2.  Entitlement to an initial rating in excess of 20 percent for service-connected right knee degenerative joint disease.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran and his spouse testified at a July 2007 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file. 

In June 2012, the Board denied a higher rating for the service-connected right knee chondromalacia patella, increased the evaluation for service-connected right knee degenerative joint disease to 20 percent effective November 2, 2002, and remanded the issue of TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) Court.  By order dated May 2013, the Court granted a Joint Motion for Remand (JMR), vacated the June 2012 Board decision for the above-referenced issues, and remanded the case for compliance with the terms of the JMR.  Then, in August 2013, the Board remanded the case to comply with the JMR.

While the case was in remand status, on January 28, 2014, a Ratings Veterans Service Representative (RSVR) granted service connection for major depressive disorder associated with right knee degenerative joint disease.  This grant is considered a full grant of benefits sought for the issue of entitlement to service connection for an acquired psychiatric disorder.  The Board notes that mental disorders (other than eating disorders) are evaluated under the same rating criteria and VA is precluded from evaluating the same disability under various diagnoses.  See 38 C.F.R. §§ 4.14, 4.130, Diagnostic Codes 9201-9440 (2013).  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  Therefore, the issue of entitlement to service connection for an acquired psychiatric disorder is no longer before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2013 JMR, the parties agreed that the Board, in pertinent part, erred by relying upon inadequate VA examination reports for the higher rating claims for service-connected right knee disabilities.  Specifically, the JMR stated that the Veteran's VA examination regarding the severity of his right knee disability needed to be compliant with Mitchell v. Shinseki, regarding the Veteran's contended flare-ups of his condition.  The JMR noted that "the Appellant's right-knee disability 'affects the motion of the joint' and that he suffers from 'severe', 'weekly' flares, 'hours' long in duration that he states have a 'severe' effect on his limitation of motion or other functioning."  The examiner's report was found not comply with Mitchell as it did not describe, in an approximation of degrees, the impact of Appellant's 'severe' flare-ups on his range of motion.

The claim was remanded for a new VA examination, in August 2013, to assist in determining the nature of the service-connected right knee disabilities.  The examiner was requested to perform "all appropriate testing", to include range of motion (ROM) testing of the right knee in degrees.  He was also asked to:

Address the extent of functional impairment attributable to any reported during flare-ups.  The examiner should describe whether any existing pain significantly limits functional mobility of the right knee during flare-ups or when repeatedly used.  

If it is not feasible to address the functional limitation during flare-ups, this should be stated and discussed in the examination report.  If the Veteran does not have flare-ups or any other factors, that fact should be noted as well. 

In his December 2013 examination, the examiner reported that flare ups impact the function of the knee and/or lower leg, and that flare-ups impact the Veteran while sitting, standing, and walking per the description of the Veteran.  While the examiner describes the Veteran's flexion and extension in terms of degrees and what these values are while painful, the examiner does not specifically describe the extent of the veteran's flare-ups in terms of degrees as required by Mitchell.  The examiner did not note that it was not feasible to address the Veteran's limitations (particularly in degrees) during flare-ups or give reasons for this. 

The Board finds that to comply with the terms of the JMR the case must be remanded for an additional VA examination to provide evaluations of the Veteran's flare-ups that are Mitchell compliant.  

Since the Veteran's claims, as stated above, are being remanded and because adjudication of these claims may impact adjudication of the Veteran's TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the TDIU claim must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the appropriate VA examination to assist in determining the nature of the service-connected right knee disabilities.  All efforts made to schedule the examination should be documented and incorporated into the claims file.  The relevant documents in the claims file should be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, to include range of motion (ROM) testing of the right knee in degrees.  The examiner should also request a history from the Veteran.

The examiner should specifically ask the Veteran about functional loss and limitation of motion due to pain.  The results should be portrayed in an approximation of degrees, if feasible.  If the examiner determines that such an evaluation is not feasible, this should be stated and discussed in the examination report.

The examiner should also specifically ask the Veteran about functional loss and limitation of motion due to flare-ups.  The results should be portrayed in an approximation of degrees, if feasible.  If the examiner determines that such an evaluation is not feasible, this should be stated and discussed in the examination report.  If the Veteran does not have flare-ups or any other factors, that fact should be noted as well. 

2. In an effort to avoid further delay, the RO/AMC should review the examination report and ensure that the above two questions are answered, so as to comply with the JMR.


3. Thereafter, all the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



